Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 9/2/22 is acknowledged. Claims 1-6, 8-14 and 21-26 are pending. Claims 9-11 and 23-26 are withdrawn.
The examiner acknowledges with sincere regret that claim 7 was not expressly addressed in the previous Office action. A review of the applied prior art (Busche, ¶¶ 4, 24-26, 28, 61-63, etc.) finds ample anticipation of the subject matter of claim 7, along with claims 1-6, 8, 21 and 22. The examiner also notes that a search update found grounds of rejection for claims 12-14, previously indicated to be allowable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-6, 8, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US PGPub. 2015/0226611 to Busche et al (Busche).
	Busche discloses, at Figures 2-6, and ¶¶ 28-30, 41, 42 & 44, a method, as recited in claim 1, “of acquiring by an imaging device [606], a thermal image of a heating surface [which] defines a plurality of heating zones [see Fig. 4, ¶¶ 41-42]; and determining variations in the ... heating zones based on the thermal image of the heating surface, wherein the thermal image includes a plurality of pixels corresponding to the plurality of heating zones” (see esp. ¶¶ 44 & 52), and a plurality of heating elements… independently controllable (¶¶ 4, 24-26, 28, 61-63).
	As recited in claim 2, Busche discloses the use of an “infrared camera” 606.
	As recited in claim 3, Busche discloses “operating the heating zones to compensate for the variations” (¶¶ 63-64).
	As in claim 4, the “pixels represent temparatures” (¶ 52).
	As in claims 5 and 6, Busche discloses recognizing temperature difference in pixel color difference (¶¶ 44-42), and “controlling heating elements in [a] heating zone differently to achieve a predetermined temperature profile across the heater,” since Busche expressly applies exactly this method to the coolant flow (¶ 42), and refers it to heating control as well (¶¶ 63-64).
	As in claims 21 and 22, Busche discloses zone temperature variations from “a desired temperature” (¶ 24), and attributes “variations” from desired a plurality of independently controlled heating zones to “variations in environment” inherently.
Claim Rejections - 35 USC § 103
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busche in view of US PGPub. 2010/0055875 to Haji et al (Haji).
The claims differ substantively from Busche only in calling for “identifying a location of a load… placed on the heating surface.” However, Haji discloses, at ¶¶ 24-25, identifying a location of a load placed on a heating surface by means of a camera. It would have been obvious to adapt the wafer location means of Haji to the wafer treatment device of Busche, to ensure that the wafer is properly positioned for treatment.
Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. Applicant states that Busche does not disclose a plurality of independently controllable heating elements. The examiner politely notes that a review of Busche finds an unequivocal commitment to independently controlled heating elements (e.g., Busche, ¶¶ 4, 24-26, 28, 61-63, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/22